 

: ‘Sf2 ase 2:16-cr-00094-wks Document 516-1 Filed 10/07/19 Page 1 of 9
i Byeran Foie Gort A124 Feply j fie.
=

@

wv

wy

To cieP ly Summarize wWhok © went We court +o
Con srde cj Tom _abledty tq Hiak 924 of He points _ Bought

 

 

Up Buy Me eouern ment In thetr ee ital Motion

| | ;
Was Basel on)“ Newly aquiced 3 hn ton defeuse,

Was nat given. None of Yeo salah es Was vel

 

he singed Ge hd J Gorse. awh allb\odalt, wlaS conics lp Uo

 

 

Shlemedts Given) by Hese gauersaner Wilwesses be _

 

 

ipreseled tn te defense nw) be an of Brady motertod

Yours Bical Vs West Virgiwta, SUT, US. 3T, £09- Bile

 

 

The. suippresSion ly Me prosecution of cuidene Pavotabsle to
AD ACL ussed pas Ceq vest vi iplakes due process where Ye.

 

evide me. is Mekectal either to quit of +0 posishoneart,

 

 

icte Spective a.

Prosecutions. Evidence qe a As mokerial wien) there,

 

is Amy Cersodalae _\3 a Waue aflected

 

\ ,
Wwe Nude ome wk ol lie loa. To vo ow \ts body Clon

 

| J
he Coal cist Need root slaw Wek he more. Lively Uwans wot

 

 

Would \nwve \peend Gouitbed lad Yue wed evideawe bees

 

o
adm sted . Ne must stow only thot he we evidene iS

 

Sa PCs crend+ te oncdermive. cont dedce._: OMe Verdict. —E

 

Ty deCemdaJIt+s sitvoation, eel He witwesse ar0eud

 

statements bees Kaicud to We deCerse efor Lrtal, Ye —

 

deCerse. Would \nave nad Lime lo Pre Parre Tebublals, mitton

 

In Liming , cee Meta data , Video and audio evidewce Vy.)

 

 

Wowd vndoublells Prou, Jhese stalemects to be im possible.
50 7) escewre , AeEotad! woes comurcted based oo actos

 

he Viwew atsclulels saclaniq aout Wecause- Heese ackious —

 

 

 

|
T
~ Case 2:16-cr-00094-wks Document 516-1 Filed 10/07/19 Page 2 of 9

dled From Iain Haron ouk Wis _enrtare,

| Kiam gar tetacate accectalton Where Ve wailed Yor We cate bo le

wues}, oe ed awd prepped Qc Leal This oncowst: dobival

 

 

backic pxrCormed Duy Mee geucrnened Pr evented Wo delete. _
Cia Quitting on oe deace. \nertal, der defoodoS,

 

selina Bostic \_ for Were, te Brews Yrs

 

fialertel det nieoded to oll Ys od asleeailiy overwelmincy —__

 

abundoanto ck mMakertal iv Yee Case, over 0% of which vos

 

 

Vevwr even medtioned ww Me Keiel. T+ was merely givers ‘to _

 

deRors \. Placale. NeSendant’s desice to researth Wis Cafe, _

 

inorder +o Prove lis MNdtcerce, This TS eure he
Vick Wok tle actual shobe welts Used at bnial was 1407 jo

 

 

apposition lo tHe shalewasts Given \o {Le LePenose .

ocho Mote, TI We Gowen mints c1ew Lod cess (Keisna wy

 

Keke Lyme ©. gwd Chari Soy kaka) at testiPred thet Yoo meta _

 

dike, Presented on Some of Ha piclutes Yes wavy, as ell

 

 

aS some Ee stalements fokes by We b.€.0 agents ¢ NS
eta Gimmes cual of mM, squoted

 

 

+
5 Cobar Comicon deleodadt’s llega: ion'S , a Numbe of

 

He qouerumen ¥S portwesses beng pewests Kaley Cy
Daeiele et yacl Messin Pre.

 

 

wos ics he Jaaste sit barn Cu Me Crest bro, Wa _
sack Celaued \o Le gevernimenbs invest gators Abad out

 

Wo marshal: ion),

 

Tn Regs ee eae

 

 

ith eal esa. nila ALS sont ple Si,eep ———

Cond: tscaedk Buy We bd. Ganj AS weil oS Pace Boxe

 

 

 

 
aa 2:16-cr-00094-wks Document 516-1 Filed 10/07/19 Page 3 of 9

Messages , Baca page Mekertal cash Waoe vemmMetS orsad

 

 

 

indve shy Gass sue stents Hat post sot only Vi defends

___linonconce of He olledged charges But else ores Hee

Slalemedts celted v poo he defencdanits coms ction) were FeKe,

 

 

 

The trofe.) Weacs xiSt What tea Cegucite, Hat Ma
C euvickind Woe Vacaked toy We Coort because’ * We Cache —

 

 

Te Vie d Upon ue re woot Ywouis buy Pe Aa on€er of pekikvower’s
IC rir Mo hime of ‘etal, or to hime bo 0; teow posih=

 

 

trial on otto) Qucseaot Le VU. Cz. P. 33,-0F 1N time. Lo be

 

included 509 conay P revious Ctintunt. grocendng, ask
Could raat \nave \ovons Aiscovered jw Yi: sme. +brougl Yoo

 

 

execttse. oF Pea sovalle dithiqence ; tank Yo Verks cre —
Not Mme rely Cumulative ko oar Ce ke, Wak WWwete Kiso wins j

 

 

Owxl oo Ok da alot merely enous to impeach meas __
evidesre; and iF Ye Lacks ad Veen 2 wonzrel ak We tome

 

F tetad, iene htt pyle a ll —

 

runt Ye. Luchs eskalolt sla eck Ve dePeodadt 15 taaceot OF

 

Mo Crime Por which he was comulcled.

 

 

 

TT Zerwed i» Yee wales Vom He & rst 2G of We, Slo

 

 

 

bretFly a he nes oh Bs Sellers wejreemenst Bebe)

 

 

 

 

 

okelepens W Sate ZolZ <a wilh lesame, she pg

 

 

Josue mob anil shacted ales Wit ecel otter woe, iN P-2H7
oud ibs on Face Bock.

 

 
Case 2:16-cr-00094-wks Document 516-1 Filed 10/07/19 Page 4 of 9

on page 30, first paragraph, the government states that "Folks seems to
contend that the law requires a direct cause-and-effect relationship between
a sexual assault and Keisha immediately going out and engaging in a comercial
sex act..." There is however, absolutely no evidence supporting a sexual
assault. took place! Why is this even an issue? It serves as a distraction
from the actual merits of the case.

The Vermont state court has consistently acknowledged the need to be
vigilant in reviewing the admission of evidence of uncharged misconduct,
because once jurors learn of uncharged misconduct, they tend to use an
entirely different calculus of probabbilities in deciding whether to convict.

Same page second paragraph, the Government states that it not need to
show a link between any specific commercial sex act performed by the person
and any particular threat made, or any particular action or act of fraud or

coercion taken against her. Rather, it is sufficient if the defendant's —_

 

actions gave rise to circumstances that would compel a reasonable person in

 

the person's situation to comply with defendant's demands, in light of the

 

totality of the defendant's conduct, the surrounding circumstances, and any

 

vulnerablities of the person.

Even if this being the law, the defendant's actions should be proven
beyond mere accusation. There should be some tangible or at the least, some
corroborated proof of these actions. A single (never before heard) statement
shouldn't be allowed to undermind the structure of the law.

Furthermore, Keisha said in her statement to the Government, that she
was in fact never pressured into having sex, and also that she was always
paid to have sex with the defendant, (bates 002162. Statement taken on3-9-17)

The defendant's fourteenth amendment right to due process was violated
because of witnesses false testimony at trial. There is actual proof that the
witnesses. committed perjury.

The commonwealth knew or should have known that the testimony was false,
the testimony was not corrected, and there was a reasonable likelihood that
the perjured testimony could have affected the judgement of the Jury. The
fact that all of the Government's witnesses used testimony that wasn't given
to the defense and was contrary to the testimony that the defense did get made
it impossible for the defense to mount an effective defense.

The petitioner met the standard set by Giglio V. United States and Napue
V. Illinois; [2]- It was not necessary that the petitioner also prove that the

perjured testimony caused him actual prejudice under the standard of Brecht V.

Abrahamson. yo
oo Gy
oe Smee wre Bon.
yw Case 2:16-cr-00094-wks Document 516-1 Filed 10/07/19 Page 5 of 9
~~ |

(das esl “> Super intensdenit, Creewe SCI, Solo F3k 134)
Haske! Cota a Latens peki tion) Challe Oging lars ComureTionw)

 

6 hes tech. Sy pecluced beshs peniaky in Viola ,On) af Wis

 

4. a mendmnent ciate Due prace 55.

 

(waove may ath econ at Dane ele

Oh. Shake. May Not Kondhuey iy use Pa \oe evidence, Tocludax

 

 

Merely \e svearee. Vas. Vrise. Looty to Mee

 

 

cred roi! be of te soibwess. The Sucu’s ests mabe ot He

 

LeubePulueses oud Ce tatee le Lo bam Atte

 

he determinative. of gull TwNOler Ce, God rt is
S$ qc \ A 5S ube. Vaz)

 

ofS oS Me Qossile iwberest oP tee

 

Lotte 555 tw esti Ey tug alsely Ly ak Mae. Aevestilacles
Ce ac |: et tg maw depend ~ohs x wp CondSe Ue nILe

 

 

 

Hock uc Paiselucod erat Ine cur Lp) Okada it wess? 0
Cred bo} sik Taker Yaad cbirecth upon _oclelerdausts quit.

 

 

Alie ts a Ve, wo mater Whaat it's Subyeck, quad, iE tS

 

LAD Boalt Way Ce lewn ot be the pro secicher nos te Cesponsibs hee
cnc yi ule to col C eck whaat Wwe Kurouis +o le Valse curl =

 

elicit Ve Neuth.

 

 

Sg mous Te) mest weaver gave us oll Ye Brady mokerial”

 

1s rocky Suu epee $5) ors _cceurs Whes Me govecomedk Fors ko

 

oce. over €uen evickence Yaak 75 wow only to Police

Lwve stigators Guck wok Lo Yor OQ $e curtof . [43 ‘Le of The

 

jes ania ase \necrch Vossi medt’s Witwess®s was

 

 

V¥o° dif Cocew CooM. Wat ey Saicl id Yue S yolemerts

 

 

1
rT
se 216-cr-00094-wks Document 516-1 Filed 10/07/19 Page 6 of9

  

Witwesses cal

 

Phe qovermmect gave uw is ~ i Brady materiel The Se
50 Said aot Waey did “to Xe ell _imvestiqactat

there wed shabemenrt sil

 

On Nage BO Pareqra ps three 5 the. mover a mend+-

 

ry \
OGoni 0 alledoes Haak ww dePerdast Raped Yeisia

 

{
anh Une Oorter arques hat | Fos conkeods Houk

 

 

\
this cid wot cause 40% Sha Yo Proskit whe,” TN sin votiv

 

nat ees. dist ‘Some Mocug Comte sseQ to _j Bain Ke ig le

TiS 1s sok Mio tase 5 oany esais SlacePe, wre Vee tae:

 

caccocd tua Lo de Conde wdt, -

 

 

alle, eed "Qeae & repubelroral eran stemmed Yeon Ye Db

 

 

tink Sh sam Foie use deseasiug platogeapis do expose

 

on Pelalrole aqemst rlaawal. They weston fo say Keisha
Keo Yt Fos \od — ee tadenegimatl gunndanyens Sora

 

 

Recordings of \ner, Sucka

aa ear a pepe
@nd Slavia acormas in her avus,

 

(1) There TS AO ACETAL pot LOallaot Vi ‘dee ort Ke Sha Orr de

 

NO Owe Cofroborzded drat, She woesott md ester of Vie.

 

 

 

Was Placed ons Dot Sool So oud 2 CLC hss axl ne Haat

ndeo place He Hnought 10 the Back of a maruh lime so

 

tesk Qa at

 

 

The Gest Paragraph on page Zl staled, ” hye woe fede. dat

 

ce ot dino Bans tea testimony is Hak Soe Hosghts ool

 

 

!

 

Peart, occurred Wh le Weise Way proski uhioa Ger FOKS
a 2:16-cr-00094-wks Document 516-1 Filed 10/07/19 Page 7 of 9
|
be

G

Li

(fe etce aio Marea Ine lnacl_mulkspie sistent ei

 

C eran, 2 Rolle. The video o& Le Pt Se

 

\
Mareth of zoo. 90 Hoos Heo could +t mVivecce Wer to

 

orostidute Vor Delerdlad+ . Keisha clus tted Unt Bock whods

 

l
she did Prost bute With de Pervrdact , She Seok most of Wer

 

Own pfckutes do Post on ack pnge.

 

 

t Teo sons atsoluldy a0 prod? ot ol Haak dePenidasd) ser

 

Veisha anny prctufes at oll. The pick eb showed to He deny _

Wwas Prom Yo cde Radavdts Private Colteckron on Wisp ersava|

 

ry) The dv 5
Pic. rhe picture af rawicala iad ond coprmd Barras 126 (spe bk Wer Saue,

 

_Hpichnce Couture ta io of sak pla Sendak

bie ound to Ue Acity

 

   

Wo ove Pek vy heck Ww) tHe Ui ek.

 

A\k\oug), Wie couck Must View ‘ee evidence inc Me bh

 

|
more Vavoratie to Wo govern nner Por Hare moabiond, That does

 

Mat wwecluode ad out Right lie, ot a Fachvally LM 0855: Bie.

 

 

 

AS Tor Keisha'S ne putabioual lactin, her reptabation in paBbe

 

Was Leh of a Dace pace escort already AS gui dence. bec
Stolemeck: do We Ded OW F-(b*1Y Where she slaled Yaad

 

She WIS eu. as Wo Lop ths To He wotlk of Prost: fotiond

 

 

 

Ts pacaqra ps Core, “stated Lined We Defoodeck used Mori _

 

to twcemtivize Keisha Lo ratalectieiase,_ loys Sm. pac

 

Misrepreserited Ye Locks yo tee Court Because in) Ketshe’s sledemnd_
TO lh b-6-A 5 rl

 

 

 

They met (Boles cOIN4 aut 002141). elsa od wa dime ab brig)

 

 

 
q :16-cr-00094-wks Documgnt 216-1 Filed 10/07/19 Page 8 of 9
[i oe = Cotas Ne ee Four PW Tra TRAvseripts,

did Kels SN i) (Hy \herofn) to

 

prosti tule wa lim, She. tact sak ae — Wool ceM

 

 

 

 

 

Onl page 3\ Th Cr ¢ | i

 

Testimony Relevadt to DAwvieile M, TO begin wih. Hew Speke

 

SY

A _™ . t ws

 

pretures tn) Gurdewe Hint was baked While Dawrelle “ay uty

 

Mo deCadawt shod Hese marc. yet te Goer otc Showreel

 

 

Yue mares lo He Jucy ash claim Hak Davicte showed Hore

to He defeudort,

 

 

ON fig 32 ae paragliph *U20_ Spove Bec defericlaut ort

 

Dantete M. aviary a Conversations ae baer alee Hii
There ts slo Pacloal Basrs bo fas ay all. ( Please nore xc ever Saw

 

A SpiIemeT Bk ell From Dawieie M. SLO ws obviously woberviewest

 

 

 

Belore. quuing testi mony ok trial

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:16-cr-00094-wks Document 516-1 Filed 10/07/19 Page 9 of 9
The standard of review applicable to perjured testimony claims is strict

This is so not just because those claims involve prosecutorial misconduct,

but more importantly because they involve a corruption of the truth~seeking
function of the trial process. Accordingly, in order to establish his claim,

A petitioner must show that (1) The witness committed perjury, (2) The
commonwealth knew .or should have known that the testimony was false,(3) The
false testimony was not corrected, and (4) there is reasonable likelihood that

the perjured testimony could have affected the judgement of the Jury.

> & Sea vk, dk W, OA.
Page Eee 7
Gl

poe
jar eee -
en —

a . an

7
